Citation Nr: 0816043	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits claimed in relation to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from May 1944 to January 1946; 
he was awarded the Combat Infantryman's Badge (CIB).  He died 
in November 2004 at the age of 84.  The appellant is the 
veteran's surviving spouse.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision issued by the Little Rock, Arkansas Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in part, denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

In May 2008, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
appellant's advanced age.  See 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The death certificate shows that the veteran, who was 
service-connected for post-traumatic stress disorder (PTSD) 
that had been evaluated as 100 percent disabling from 
December 1995, died in November 2004.  The immediate cause of 
death is listed on the death certificate as respiratory 
failure.  In turn, that condition was said to be due to, or 
as a consequence of, a coma that was in turn due to, or a 
consequence of a lung mass with hemoptysis.  Chronic 
obstructive pulmonary disease (COPD) was listed as a 
significant condition that contributed to the veteran's death 
but did not result in the underlying cause.  The death 
certificate does not indicate whether there was an autopsy or 
not.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 C.F.R. § 5103(a) notice obligation in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in March 2005.  However, review 
of the record shows that that letter contained information 
pertaining to a claim for initial death pension benefits.  
The letter did not contain any notification relating to a 
claim for the cause of death of a veteran as required under 
38 U.S.C.A. § 5103, as interpreted by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In addition, it does not appear that the medical evidence of 
record is complete.  The claims file contains VA medical 
records dated in October and November of 2004, as well as 
records dated in March 1995, but there are no records for the 
interim years.  

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should, with the assistance of the 
appellant as needed, obtain the veteran's VA medical 
treatment records for the period from March 1995 to September 
2004 and add them to the claims file.

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should send the appellant 
and her representative, if any, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence (medical and lay) not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
also request that the appellant provide 
any evidence in her possession that 
pertains to the claim. 

2.  All VA medical treatment records for 
the veteran dated between 1995 and 2004 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should readjudicate the claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

